UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2011 Date of reporting period:March 31, 2011 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT March 31, 2011 BOSTON COMMON INTERNATIONAL FUND Message from the Advisor Dear Fellow Shareholders, On December 29, 2010, we introduced the Boston Common International Fund, a new mutual fund investing in the international equity markets.With this offering, we hope to fill a void in the international mutual fund marketplace.Using integrated financial and sustainability research, we will invest in enterprises that we believe are creating long-term value in society, and that stand to realize a greater share of that value than is appreciated in the marketplace. In managing this Fund, we endeavor to carry forward the objectives that have served us in our years working with institutional assets, namely: to practice complex judgment and interdisciplinary thinking; to invest for the long run by seeking out attractively-valued companies with strong franchises; to favor forward-looking ventures that confront society’s challenges and avoid those set in unsustainable ways; to engage the companies we own to encourage them to adopt leading practices and a broad view of shareholder interests; and to work within a disciplined framework of risk control. We look forward to working with you as we take up these challenges, now and in the years ahead. Geeta Aiyer Matt Zalosh President & Founder Chief Investment Officer Boston Common Asset Management, LLC International Strategies Page1 Investment Outlook Despite notable headwinds, the global economic expansion appears to be gaining momentum.Among the challenges, rising commodity prices pose an inflationary threat and we therefore expect monetary policy in emerging and developed countries to grow more restrictive.Europe must balance economic strength in core countries against structural weakness in its periphery and Japan’s rebuilding needs highlight its grim fiscal position.These macroeconomic challenges continue to cause market volatility, but the International Monetary Fund is forecasting 2011 and 2012 global growth of 4.5%.This pace is slightly below the peak during the 2004 to 2007 boom, but greater than any individual year from 1980 to 2004.On balance, we are cautiously optimistic in our long-term expectations for international equities. Europe One day after Portugal became the third of the 17 Eurozone member states to request a bail out, the European Central Bank (ECB) raised interest rates, reflecting the stark contrast in economic prospects between Europe’s core and peripheral countries.In Germany, Europe’s largest economy, growth prospects look bright.Emerging markets’ robust demand for German industrial goods has given the country a boost.Germany’s recovery stands out in that unemployment has fallen to a 20 year low, while most other developed markets have stubbornly sluggish job markets.Inflation in the Eurozone recently rose above the ECB’s target on the back of strong commodity prices and rebounding economic performance in the core Northern European countries.Given these developments, the ECB elected to tighten monetary policy. In contrast, Portugal’s economy, which is 1/15th the size of the German economy, may be heading back into recession.The economy has chronically underperformed Europe, hobbled by poor productivity, double-digit trade deficits, and persistently high fiscal deficits.From 2001 to 2007, Portugal’s average annual gross domestic product (GDP) increase was about 40% lower than the Eurozone’s overall growth.High deficits and low growth led to a high debt load, which now stands at 83% of GDP.The prescribed cure for Portugal, like Greece, Ireland, and Spain before it, is likely to be some combination of falling wages, fewer government services, and higher taxes.These are likely to depress domestic demand. Despite the potential for serious and sustained negative outcomes, European policymakers have taken a measured approach in responding to the sovereign debt crisis, which we believe will continue the path of uneven growth.A European summit in the first quarter produced an ostensibly “Grand Bargain” that set rules for a permanent bailout fund, increased the lending capacity of the existing fund, and presented an agenda for long-term fiscal consolidation and Page2 improved competitiveness.Despite the ambitious name, it is difficult to see how the reforms will meaningfully change Eurozone members’ prospects since they fail to resolve peripheral countries’ structural problems. Japan The human and capital costs of the Tohuku earthquake have not yet been counted, but the damage is clearly substantial.The Japanese economy will at least be slowed by the loss of production, rolling power shortages, and disrupted supply chains.Reconstruction efforts should eventually help recover the lost output in GDP terms, but there may be long-term repercussions for global energy markets.We have long avoided stocks in the nuclear power industry, because we have been concerned about the environmental, social, and governance (ESG) risks associated with the disposal of highly radioactive materials.In the power sector, we favor renewable energy producers, natural gas companies, and enablers of energy efficiency. In the aftermath of the earthquake, the Japanese currency strengthened to a 20-year high as investors anticipated a repeat of the events after the 1995 Kobe earthquake, when Japanese companies and citizens sold foreign currency and bought Yen to pay for damages, leading the currency to appreciate dramatically.To avoid the headwinds for Japan’s exporters that a repeat of this pattern would create, the Bank of Japan (BOJ) convinced the Group of Seven (G7) countries to sell the Yen and depreciate the currency.The BOJ also responded to the emergency by doubling its asset purchases, also known as quantitative easing, as a way to stimulate the markets and the economy. The Japanese equity market is currently about one quarter of its peak 1989 level and one half of its 2000 level.Japanese stocks look inexpensive on both earnings and book value bases, relative to long-term averages.However, an aging and shrinking population, muted real economic growth, and persistent price declines limit Japan’s appeal to investors.In addition, Japan’s already weak fiscal picture is likely to be exacerbated by government spending to rebuild in the wake of the earthquake.Over the last 20 years, Japanese government debt has increased from 70% to 220% of GDP.In our opinion, the challenging domestic environment requires careful analysis of individual Japanese stocks. Asia (x-Japan) and Emerging Markets Emerging economies are currently contending with the potential for excessive growth.In Asia and Latin America, consumers and businesses are boosting demand for a wide range of products, creating inflationary pressures.Chinese consumer price changes recently breached 5%, and unofficial inflation estimates are closer to 10%.To help the less-skilled segments of its population cope with rising costs of living, Beijing recently increased its minimum wage by 21% on Page3 top of a similar increase last summer.To rein in rapid credit expansion, the People’s Bank of China continues to raise interest rates.We are relatively optimistic on China’s ability to manage its growth, and we continue to seek companies that are benefitting from the secular growth in emerging market consumption. Fund Portfolio Activity Activity in the Fund during the past quarter included the purchase of Sampo Group, a Nordic insurance and banking company that has an excellent record of actively managing its investment and operating assets.Sampo appears positioned to benefit from macroeconomic strength in the Nordic region.We also added a Belgian company, Umicore, which is the largest recycler of precious metals in the world.The company’s historic strength in material science could help in its development of new clean tech businesses, including lithium-ion battery recycling. Fund Shareowner Engagement In March, the Fund’s Advisor met with the head of sustainability of London-based Standard Chartered Bank to discuss access to finance and sustainable lending criteria. The company has a large presence in Africa and Asia where most citizens have minimal access to financial services. Standard Chartered is expanding its training of credit and risk managers on ESG issues, including lending to small and medium sized enterprises. In 2009, Standard Chartered developed 14 position statements related to the provision of financial services to clients facing unique constraints or those operating in high impact sectors. This year, the bank will audit existing position statements to make sure they are aligned with updated performance standards of the International Finance Corporation of the World Bank. Management’s Discussion of Fund Performance for the period ending March 31, 2011 From the Fund’s inception on December 29, 2010, the return through March 31, 2011 was 1.68%. The primary driver of the fund’s relative performance was the impact of large fund flows.Investing these new funds on days when the market opened higher created a cash drag on performance, while transaction costs were a factor to a lesser extent. Geopolitical turmoil weighed on the markets for most of the quarter.In Japan, the natural & nuclear disasters caused severe bottlenecks and systemic shortages of electricity, holding back industrial production.The Arab spring brought historic political shifts to the Middle East and North Africa but also impacted commodity markets. Crude oil prices reached two-and-a-half-year highs, while gold hit an all-time high. Page4 In the end, the markets tended to look past the turmoil and disasters. Since the fund’s inception, the MSCI EAFE index returned 3.64%.Japan’s earthquake, tsunami, and nuclear crisis depressed returns out of the Pacific region (-1.9%), which lagged Europe’s rise (+6.8%).In local currency terms, the MSCI EAFE index lost less than a percent (-0.32%) but currency had a significant effect with a weaker Dollar adding to U.S. investors’ returns. The Euro and Pound appreciated against the Dollar, as monetary policy expectations for Europe grew tighter relative to accommodative U.S. policy.The Yen weakened versus the Dollar on the force of collective central bank intervention. In Europe, the Fund remains underweight in the Eurozone and U.K. relative to the MSCI EAFE, but overweight Switzerland. In this region, we continue to favor companies based in the core European countries that operate in global cyclical sectors. During this time period, the fund reduced its underweight to Japan, opportunistically adding to holdings during the sell-off in the aftermath of the earthquake.The Fund is overweight in Asia (x-Japan) including exposure to Asian Emerging Market countries which are not in MSCI EAFE.The underweight to Japan was the greatest contributor to performance, while Developed Europe x-U.K. was the largest detractor. The relative sector emphasis in the Fund continues to be in Healthcare and Technology, where global companies with solid market positions appear to trade at attractive valuations. In the Energy sector, we favor equipment and service providers.In the Consumer Discretionary sector we have focused on Emerging Market beneficiaries. During this time period, the underweight to Financials was narrowed given the improving outlook for credit quality. In the Consumer Staples and Materials sectors, we have found relatively few individual stocks that are compelling.Stock selection in the Technology and Utilities sectors contributed to our relative performance, while stock selection in the Financial and Healthcare sectors was a key detractor from relative performance. The crisis at the Fukushima nuclear power facility raised worldwide questions about the wisdom of nuclear power investments.The Fund did not have any holdings in the electricity and insurance industries that were most affected by the recent earthquake, tsunami and nuclear disasters. Page5 Equity Portfolio Regions as of March 31, 2011 % of Net Assets Region % Equity MSCI EAFE United Kingdom 13.6% 21.3% Developed Europe x UK 46.2% 45.0% Japan 16.9% 20.3% Developed Asia-Pacific x Japan 9.5% 13.4% Emerging Markets 13.0% 0.0% Other Assets and Liabilities 0.8% 0.0% Total Equity 100.0% 100.0% Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund’s sustainability policy could cause it to perform differently compared to similar funds that do not have such a policy.This policy may result in the Fund foregoing opportunities to buy certain securities when it might otherwise be advantageous to do so, or selling securities for reasons when it might be otherwise disadvantageous for it to do so. The opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. The Morgan Stanley Capital International Europe, Australia and Far East (MSCI EAFE) Index is an unmanaged index of over 1000 foreign common stock prices including the reinvestment of dividends.It is widely recognized as a benchmark for measuring the performance of international value funds.You cannot invest directly in an index. Book Value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Please see the Schedule of Investments in this report for complete fund holdings.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security mentioned. Page6 BOSTON COMMON INTERNATIONAL FUND EXPENSE EXAMPLE For the Period Ended March 31, 2011 (Unaudited) As a shareholder of the Boston Common International Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/29/10 – 3/31/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.Currently, if you request a redemption be made by wire, a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem shares that have been held for less than 30 days. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests, in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary and are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this Page7 BOSTON COMMON INTERNATIONAL FUND EXPENSE EXAMPLE For the Period Ended March 31, 2011 (Unaudited) (Continued) information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 12/29/10^ 3/31/11 12/29/10 – 3/31/11* Actual Hypothetical (5% annual return before expenses) ^ Commencement of operations. * Expenses are equal to the Fund’s annualized expense ratio of 1.35% (reflecting fee waivers in effect) multiplied by the average account value over the period, multiplied by 93/365 days (to reflect the period since inception). Page8 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Security Description Value $ COMMON STOCKS – 97.7% Australia – 5.8% AMP LTD $ Australia and New Zealand Banking Group – ADR Infigen Energy Sims Metal Management LTD – ADR Belgium – 1.0% Umicore SA Brazil – 1.2% Gafisa SA – ADR China – 2.6% New Oriental Education and Technology Group, Inc – ADR* Sohu.com, Inc* Denmark – 0.6% Vestas Wind System A/S* Finland – 1.0% Sampo Group France – 7.8% Air Liquide – ADR AXA SA – ADR Casino Guichard Perrachon SA Veolia Environnement – ADR Germany – 8.7% adidas AG Henkel AG and Company KGaA SAP AG – ADR SMA Solar Technology AG Vossloh AG Hong Kong – 2.0% Hang Seng Bank LTD Israel – 1.1% Check Point Software Technologies LTD* Italy – 2.2% Tenaris SA – ADR Japan – 16.9% DISCO Corporation FANUC LTD Honda Motor Company LTD – ADR Kubota Corporation – ADR NGK Insulators LTD Nippon Electronic Glass Company LTD Sony Corporation – ADR SYSMEX Corporation TERUMO Corporation Toray Industries, Inc – ADR* Luxembourg – 1.8% Subsea 7 SA – ADR Mexico – 3.0% America Movil SAB de CV – ADR Grupo Televisa SAB de CV – ADR* The accompanying notes are an integral part of these financial statements. Page9 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) (Continued) Shares Security Description Value $ Netherlands – 5.7% ASML Holding NV – ADR $ Koninklijke Philips Electronics NV – ADR Unilever NV – ADR Norway – 3.7% Petroleum Geo-Services* Statoil ASA – ADR Singapore – 1.7% CapitaLand LTD Olam International South Africa – 1.0% Standard Bank Group LTD Spain – 2.6% Abengoa SA Banco Santander SA – ADR Switzerland – 10.0% ABB LTD – ADR Alcon, Inc Julius Baer Gruppe AG Novartis AG – ADR Roche Holding LTD – ADR Sonova Holding AG Taiwan – 1.6% Taiwan Semiconductor Manufacturing Company LTD – ADR Thailand – 2.1% Kasikornbank PLC United Kingdom – 13.6% HSBC Holdings PLC – ADR Johnson Matthey PLC – ADR Pearson PLC – ADR Scottish & Southern Energy PLC – ADR Smith & Nephew PLC – ADR Standard Chartered Bank PLC Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $6,576,862) PREFERRED STOCKS – 1.5% Brazil – 1.5% Companhia Energetica de Minas Gerais – ADR TOTAL PREFERRED STOCKS (Cost $88,099) Money Market Funds – 0.3% Fidelity Money Market Portfolio, 0.21%(1) TOTAL MONEY MARKET FUNDS (Cost $18,297) TOTAL INVESTMENTS – 99.5% (Cost $6,683,258) Other Assets in Excess of Liabilities – 0.5% NET ASSETS – 100.0% $ ADRAmerican Depository Receipt *Non-Income Producing (1) Variable rate security.Rate disclosed is as of March 31, 2011. The accompanying notes are an integral part of these financial statements. Page10 BOSTON COMMON INTERNATIONAL FUND STATEMENT OF ASSETS AND LIABILITIES at March 31, 2011 (Unaudited) ASSETS Investments, at Value* $ Short-term Securities* Due from Adviser Interest and Dividends Receivable Prepaid Expenses and Other Assets Total Assets LIABILITIES Administration Fee Payable Accrued Professional Fees Accrued Registration Fees Accrued Custody Fees Accrued Expenses Total Liabilities Net Assets $ NET ASSETS WERE COMPOSED OF: Paid-in Capital $ Accumulated Undistributed Net Investment Income (Loss) Accumulated Net Realized Gain (Loss) on Investments ) Net Unrealized Appreciation (Depreciation) of Investments Net Assets $ *Identified cost: Investment Securities $ Short-term Securities $ Net Asset Value (unlimited shares authorized): Net Assets $ Shares Issued and Outstanding Net Asset Value, Offering and Redemption Price per Share $ The accompanying notes are an integral part of these financial statements. Page11 BOSTON COMMON INTERNATIONAL FUND STATEMENT OF OPERATIONS For the Period Ended March 31, 20111 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total Investment Income EXPENSES Adminstration, Accounting and Transfer Agent Fees Professional Fees Custodian Fees Registration Fees Investment Advisory Fees Chief Compliance Officer Fees Reports to Shareholders Trustee Fees Insurance Expenses Miscellaneous Expenses Total Expenses Less: Expenses Waived or Reimbursed ) Net Expenses Net Investment Income (Loss) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized Gain (Loss) on Investments ) Net Change in Unrealized Appreciation (Depreciation) of Investments Net Realized and Unrealized Gain (Loss) on Investments NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ 1 Fund commenced operations on December 29, 2010. The accompanying notes are an integral part of these financial statements. Page12 BOSTON COMMON INTERNATIONAL FUND STATEMENT OF CHANGES IN NET ASSETS (Unaudited) Period Ended March 31, 20111 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net Investment Income $ Net Realized Gain (Loss) on Investments ) Change in Unrealized Appreciation (Depreciation) of Investments Net Increase (Decrease) in Net Assets Resulting from Operations SHARE TRANSACTIONS Net Increase (Decrease) in Net Assets Resulting from Share Transactions (a) Total Increase (Decrease) in Net Assets NET ASSETS: Beginning of Period — End of Period $ Undistributed Net Investment Income $ (a) Summary of share transactions is as follows: Period Ended March 31, 20111 Shares Value Shares Sold $ Net Increase $ 1Fund commenced operations on December 29, 2010. The accompanying notes are an integral part of these financial statements. Page13 BOSTON COMMON INTERNATIONAL FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period (Unaudited) Period Ended March 31, 20111 Net Asset Value, Beginning of Period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS Net Investment Income (Loss)2 Net Gain (Loss) on Investments (Realized and Unrealized) Total from Investment Operations Net Asset Value, End of Period $ Total Return3 % RATIOS/SUPPLEMENTAL DATA Net Assets, End of Period (000’s) $ Ratios to Average Net Assets: Expenses Before Fees Waived4 % Expenses After Fees Waived4 % Net Investment Income4 % Portfolio Turnover Rate3 % 1 Fund commenced operations on December 29, 2010. 2 Calculated using the average shares outstanding method. 3 Not annualized. 4 Annualized. The accompanying notes are an integral part of these financial statements. Page14 BOSTON COMMON INTERNATIONAL FUND NOTES TO FINANCIAL STATEMENTS March 31, 2011 (Unaudited) NOTE 1 – ORGANIZATION The Boston Common International Fund (the “Fund”) is a series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The Fund commenced operations on December 29, 2010. The Fund’s investment objective is to seek long-term capital appreciation.The Fund seeks to preserve and build capital over the long term through investing in a diversified portfolio of stocks and American Depositary Receipts (“ADRs”) of companies it believes are high quality and undervalued. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short term securities that have maturities of less than 60 days are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset Page15 BOSTON COMMON INTERNATIONAL FUND NOTES TO FINANCIAL STATEMENTS March 31, 2011 (Unaudited) (Continued) value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of March 31, 2011, the Fund did not hold fair valued securities. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011: Description Level 1 Level 2 Level 3 Common Stock* $ $ $
